Citation Nr: 1209275	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee stress fracture.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee stress fracture.

3.  Entitlement to a total rating due to individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and 10 percent ratings for residuals of stress fractures of both the right and left knees, effective April 14, 2004.  The Veteran appealed these initial assigned disability ratings.

In May 2009, January 2010 and February 2011, the Board remanded the claims for further evidentiary development.  

For the reasons explained below, the issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  The preponderance of the evidence does not show limitation of flexion of the right knee to 45 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability. 

2.  The preponderance of the evidence does not show limitation of flexion of the left knee to 45 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability.   


CONCLUSIONS OF LAW

1.  The criteria for initial rating higher than 10 percent for residuals of a right knee stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The criteria for initial rating higher than 10 percent for residuals of a left knee stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2004 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in October 2011.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.

With respect to the prior remand directives, the Board notes that a VA examination was conducted, additional VA treatment reports were received and signatures of the examiners of the June 2010 VA examination report were obtained as requested.  Accordingly, the remand instructions pertaining to the claims being decided were substantially complied with, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The RO has assigned initial separate 10 percent ratings for the service-connected residuals of a right and left knee fracture.  Both the right and left knee disorders are evaluated under Diagnostic Codes 5010-5260.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

Turning to the evidence, the Veteran reported for a VA joints examination in August 2005.  He reported that suffered stress fractures in service from running 
and boot camp.  He stated that since discharge from the military, he has suffered constant throbbing in both knees, left greater than the right.  He indicated that he has a sensation of weakness, easy fatigability and lack of endurance in terms of his knee muscles.  He reported stiffness in the knees with long sitting more than one hour.  He described mild swelling and increased warmth in the knees on an occasional basis but no real redness.  He did not have any specific complaint 
of instability or locking.  His pain was more the anterior knee region and was described as more of a burning type sensation.  He reported that the pain interfered with his day-to-day activity.  He was not currently employed.  Three years ago he was laid off as an accountant after 22 years of experience.  He did not use a cane or braces.  He did not have any surgery on either knee.  He did not report any episodes of dislocation or recurrent subluxation.  

Current examination of his gait showed no limp.  Range of motion of both knees revealed extension at 0 degrees and flexion limited to 125 degrees, although there was no specific increase in pain at this measurement.  There was no effusion of either knee but there was poor development of the vastus medialis muscle group of the quadriceps region bilaterally.  Patellar grind was positive bilaterally for anterior knee pain.  Lachman and McMurray tests were negative, bilaterally.  There was 
no laxity on testing of medical collateral ligament (MCL) or lateral collateral ligament (LCL), bilaterally.  Knee extensor and knee flexor strength were full and rated as 5/5.  X-rays of both knee reveled no acute fracture or dislocation.  Mild degenerative joint disease (right greater than the left) was seen.  The diagnosis was history of stress fracture in service resulting in permanent profile.  The constant throbbing in knees with anterior knee pain was associated with long-standing and sitting.  The examiner further noted that the current examination was consistent with patellofemoral syndrome with mild degenerative joint disease on x-ray.

In a January 2006 written statement, the Veteran reported that physical activity as well as sitting and standing too long cause his knees to stiffen, swell and burn.  He also indicated that at any given time, his knees will give out and bend on their own.  He reported a recent incident in which he was descending basement stairs and his right knee gave out and caused him to fall.  He stated that the knee immediately began to swell and caused great pain.  Finally, he stated that he has been forced to wear a neoprene knee sleeve on each knee to give them more stability.

In a March 2006 VA treatment record, it was noted the Veteran requested medication for increased pain in his knees.  

VA treatment records dated from September 2006 to September 2008 document the Veteran's complaints of left knee pain.  The records show that the Veteran was prescribed with Tylenol #3 for the knee pain but stopped using it because of upset stomach.  In a May 2008 treatment record, it was noted that the Veteran's left knee pain was stable.

The Veteran reported for a VA joints examination in July 2009.  He complained of bilateral knee pain, with the left knee more bothersome than the right.  The pain was described as constant and as a burning sensation below the knees.  He indicated that the knees will buckle when standing more than 30 minutes, walking one mile around the block or when climbing stairs.  He stated that this may occur five times out of seven days.  He also indicated having stiffness, swelling on occasion, fatigability or lack of endurance of the knees.  He denied any heat, redness or locking of the knees.  He reported that he was prescribed with Tylenol with codeine but he did not take it as it interacted with other prescribed medications.  He indicated that he did take Advil once a day for controlling the pain.  He reported flare-ups which occur five to six days per month.  During flare-ups, he is able to bend his knees and walk but there was increased pain.  He wore bilateral neoprene braces daily for stability and with good effect.  He denied any surgery or episodes of dislocation or recurrent subluxation.  There was no inflammatory arthritis.  With regard to employment, the Veteran reported that he was unemployed since 2002 and that he used to work as an accountant.  He indicated that his knees did affect his ability to do his job and that he would need to get up and walk around to stretch his knees.  He was able to sit for two hours before he would need to get up and stretch.  His bilateral knee condition did not affect his activities of daily living.  

Physical examination of the right knee revealed objective evidence of painful motion with grimacing and tenderness over the joint line.  There was snapping of the knee with flexion.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  Flexion was from 0 to 135 degrees with pain at 135 degrees.  Extension was to 0 degrees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits.  The joint was painful on motion but the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following 2-3 repetitions.  X-rays of the right knee revealed a slight increase in degenerative changes likely secondary to osteoarthritis.  Acute abnormalities were not noted.  

Physical examination of the left knee revealed objective evidence of painful motion with grimacing and tenderness over the joint line and posterior knee.  There was snapping of the knee with flexion.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement.  Flexion was from 0 to 128 degrees with pain at 128 degrees.  Extension was to 0 degrees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits.  The joint was painful on motion, but the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following 2-3 repetitions.  X-rays 
of left knee revealed degenerative changes secondary to osteoarthritis.  New abnormalities were not noted.  The examiner noted that the current examination was consistent with patellofemoral syndrome.  The examiner further reported that there was no lateral instability and/or recurrent subluxation of each knee.  There was no muscle injury or impairment associated with the service-connected disability.  There was no atrophy of the quadriceps muscles.  There was additional decrease in range of motion attributable to functional loss, due to pain, during flare-ups and weakened movement.  There was no excess fatigability or incoordination upon repetitive use.   

The Veteran underwent a VA joints examination in June 2010.  The examiner noted that the Veteran previously worked as an accountant and took an early retirement in 2002 after 22 years of employment.  The Veteran reported constant pain in both knees, with the left greater than the right.  He described occasional buckling of the knees after standing or walking for more than 30 minutes.  He indicated that this occurs at least once a month.  He also reported early morning stiffness that became better with movement.  He denied heat, redness, swelling and locking but reported fatigue and lack of endurance.  

Examination of the right knee revealed no erythema, swelling or abnormal movement.  There was normal alignment with no varus/valgus deformity.  There was normal strength and muscle mass.  There was tenderness along the lateral condyle, medial condyle, medial femoral condyle and base of patella.  There was crepitus.  There was no heat.  Flexion was from 0 to 140 degrees with pain from 90 to 140 degrees.  Extension was to 0 degrees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits.  The joint was painful on motion, but the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following 3 repetitions.  There was no estimated additional decrease in range of motion with flare-ups.  

Examination of the left knee revealed no erythema, swelling or abnormal movement.  There was normal alignment with no varus/valgus deformity.  There was normal strength and muscle mass.  There was tenderness along the lateral condyle, medial condyle, medial femoral condyle and base of patella.  There was crepitus.  There was no heat.  Flexion was from 0 to 140 degrees with pain from 90 to 140 degrees.  Extension was to 0 degrees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits.  The joint was painful on motion, but the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following 3 repetitions.  There was no estimated additional decrease in range of motion with flare-ups.  The diagnosis was patellofemoral syndrome and degenerative joint disease of both knees.  There was no evidence of quadriceps atrophy, lateral instability or subluxation.  The examiner noted that he Veteran had mild/moderate functional impairment as a result of his subjective complaints.  It was also noted that the Veteran was retired and remained independent in activities of daily living.  

The Veteran underwent a VA joints examination in July 2011.  He reported ongoing pain, throbbing, weakness and stiffness of both knees.  With respect the employment, he reported that he has tried to get an accounting or office job but felt that he has been unable to get a job because of his age.  Physical examination revealed that the Veteran's gait was upright with no functional limitations on standing and walking.  Examination of the right knee showed no erythema, swelling or abnormal movement.  There was normal alignment and no varus/valgus deformity.  There was tenderness along the lateral condyle, medial condyle, medial femoral condyle and base of patella.  There was crepitus.  There was no heat.  Flexion was from 0 to 120 degrees with pain at 120 degrees.  Extension was to 0 degrees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits.  The joint was painful on motion, but the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following 3 repetitions.  There was no estimated additional decrease in range of motion with flare-ups.     

Examination of the left knee showed no erythema, swelling or abnormal movement.  There was normal alignment and no varus/valgus deformity.  There was tenderness along the lateral condyle, medial condyle, medial femoral condyle and base of patella.  There was crepitus.  There was no heat.  Flexion was from 0 to 120 degrees with pain from 90 to 120 degrees.  Extension was to 0 degrees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits.  The joint was painful on motion, but the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following 3 repetitions.  There was no estimated additional decrease in range of motion with flare-ups.     


The diagnosis was bilateral degenerative joint disease of the knees.  The examiner noted that the Veteran had mild/moderate functional impairment as result of decreased range of motion and subjective complaints.  There was no evidence of instability or locking of the knees on examination.  Moreover, it noted that the Veteran was not issued knee braces by the VA but he purchased them on his own.  It was also noted that the Veteran was unable to secure and maintain any gainful employment since he retired.  The Veteran felt that he is unable to do any job that requires standing on his feet all day and could do a desk job as long as he was able to get up and move around during the day.  The Veteran was currently unemployed and remained independent in activities of daily living. 

A signature from the nurse practitioner who conducted the June 2010 examination report as well as a co-signature from a VA physician were obtained and are of record. 

After having carefully reviewed the medical reports as well as the Veteran's statements, the Board finds that an initial rating in excess of 10 percent for each knee is not warranted at any time during the course of the appeal.  The August 2005 examination noted range of motion in each knee to be 0 to 125 degrees and there was no evidence of instability. In this regard, Lachman and McMurray testing were negative, bilaterally.  Also, testing of medial and lateral collateral ligaments revealed no laxity.  

The July 2009 examination found the range of motion of the right knee to be 0 to 135 degrees and of the left knee to be 0 to 128 degrees.  There was no objective evidence of instability, despite the Veteran's subjective reports of buckling and weakness of the knees.  

The June 2010 examination found both knees to have 0 to 140 degrees of extension and flexion, with pain beginning at 90 degrees flexion.  Range of motion at the 
July 2011 examination was 0 to 120 degrees, with pain beginning at 90 degrees 
on the left and 120 degrees on the right.  Both examination reports reflect that medial/lateral collateral, anterior/posterior cruciate and medial/lateral meniscus ligaments stability tests were all within normal limits bilaterally despite the Veteran's repeated subjective reports of knee weakness and instability.  Also, additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement or during flare-ups was not found during the July 2011 examination.   

The medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent in either knee.  See 38 C.F.R. § 4.40; DeLuca, supra.  His loss of motion has never met the criteria for even a 10 percent rating under Diagnostic Codes 5260 and 5261.  While he reported flare-ups that occur five to six times per month, there is no clinical evidence showing additional functional impairment beyond that contemplated by the 10 percent rating assigned.  Moreover, the Veteran's subjective complaints of pain and weakness are adequately addressed 
by the 10 percent ratings presently assigned.  Additionally, the Board finds the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertions of instability.  Accordingly, a higher rating or separate rating based on instability under Diagnostic Code 5257 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98 and 23-97.  In addition, as there is no evidence of dislocated semilunar cartilage or malunion or nonunion of the tibia and fibula, Diagnostic Codes 5258 and 5262 are not for application.

In summary, the Board finds that initial evaluations in excess of 10 percent are not warranted for either knee at any time during the course of the appeal.

The Board has also considered whether the Veteran's knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that 

service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected knee disabilities on employability.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial rating in excess of 10 percent residuals of a right knee stress fracture is denied.

An initial rating in excess of 10 percent residuals of a left knee stress fracture is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary with respect to the Veteran's claim for a TDIU.

Initially, the Board notes that the TDIU issue was first raised by the February 2011 remand, as it was felt that the record raised the question of unemployability due to service connected knee disabilities.  However, the Veteran made statements to the VA examiner in July 2011, that he feels his attempts to obtain office or accounting jobs have failed due to his age and that he could work in a sedentary capacity if he was able to get up and move around periodically.  Moreover, an April 2011 letter instructed 
him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, but he did not return the form.  Thus, it appears the Veteran may not actually be requesting a TDIU.  Accordingly, the RO/AMC should clarify on remand whether the Veteran wishes to continue with an appeal of the TDIU issue and if not, ask that written notice of the withdraw from the Veteran or his representative be provided.   

In the February 2011 remand, the RO/AMC was instructed to issue a VCAA notice letter that included the type of evidence that is necessary to substantiate entitlement to a TDIU.  The Board notes the VCAA notice letter issued in April 2011 did not include any information concerning what is necessary to substantiate a TDIU claim.


In addition, the VA examiner was to provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected knee disabilities either alone, or together, render him unable to secure and/or follow a substantially gainful occupation.  However, no such opinion was actually provided.  The examiner noted the Veteran's statement that he thought he was unable to get an accounting or office job due to his age.  The examiner stated that the Veteran has been "unable to secure and maintain any gainful employment since he retired."  He then stated that the Veteran feels he is unable to do any job that requires standing on his feet all day but could do a desk job as long as he was able to get up and move around during the day.  In essence, the examiner provided the Veteran's beliefs, but did not actually provide the medical opinion requested.

As the prior remand directives were not complied with, remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (requiring the Board to enforce "substantial compliance" with its own remands).  

Accordingly, this issue is REMANDED for the following:

1.  Contact the Veteran to clarify whether he wishes to continue with an appeal of the TDIU issue and if not, ask that written notice of the withdraw from the Veteran or his representative be provided.  

2.  If the Veteran indicates that he wishes to continue his appeal or does not respond to the clarification attempt, send a VCAA notice letter to the Veteran and his representative concerning the information and evidence necessary to substantiate a claim for a total disability rating based on individual unemployability (TDIU). 


3.  If the Veteran indicates that he wishes to continue his appeal or does not respond to the clarification attempt, return the claims file to the VA examiner who conducted the July 2011 VA examination, if available.  Following review of the claims file, including the July 2011 VA examination results, the examiner is asked to render an opinion on whether it is at least as likely as not (50 percent or greater probability) that his service-connected knee disabilities either alone, or together, render him unable to secure and/or follow a substantially gainful occupation without consideration of his age, his retired status, or nonservice connected disabilities.  In other words, do his service-connected knee disabilities prevent him from obtaining or retaining gainful employment?  Please provide the rationale for the opinion provided. 

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


